Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 11/23/2020.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dennis A. Maiewski on  12/3/2020.

The application has been amended as follows: 
 In claim 1 ,  lines 5 after “storage  layer” add  --------,  wherein, the oxidation and deposition processes include at least a plurality of oxidation sub-steps and deposition sub steps alternately performed; and optionally, adjusting a concentration and time sequence of a precursor, reducing gas, and oxidizing gas, to control the oxidation sub-steps and the deposition sub-steps -----------
In claim 1, line 11 after tunneling layer” add -------, wherein during the annealing, a temperature is controlled over time such that the surface elements re-distribute and recombine to form silicon oxide in the second interface layer, wherein the tunneling layer is made of a high-k material and preferably nitrogen oxide; and optionally, the first interface layer and/or the second interface layer is made of oxide ------------
In claim 1, line 12 after interface layer” add  ----------, wherein, the step of forming the channel of polycrystalline material further comprises forming an amorphous material layer on the second interface layer and performing a second annealing to convert the amorphous material layer into the channel of poly crystalline material.------------


 Cancel claim 3 
	Cancel claim 5
 	Cancel claim 6
Cancel claim 11
 Cancel claims 14-21
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a method of manufacturing a semiconductor device, comprising performing oxidation and deposition processes, to form a first interface layer on the storage layer  wherein, the oxidation and deposition processes include at least a plurality of oxidation sub-steps and deposition sub steps alternately performed; and optionally, adjusting a concentration and time sequence of a precursor, reducing gas, and oxidizing gas, to control the oxidation sub-steps and the deposition sub-steps ; forming a continuous, single-layer tunneling layer on the first interface layer by periodically adjusting a concentration or content ratio of a gas composition containing no oxygen elements ; performing annealing to break chemical bonds between elements on a surface of the tunneling layer so that each of the elements is re-bound in accordance with its bond energy to form a second interface layer on a surface of the tunneling layer wherein during the annealing, a temperature is controlled over time such that the surface elements re-distribute and recombine to form silicon oxide in the second interface layer, wherein the tunneling layer is made of a high-k material and preferably nitrogen oxide; and optionally, the first interface layer and/or the second interface layer is made of oxide ; and forming a channel of polycrystalline material on the second interface layer’  forming  a channel of polycrystalline  material on the second interface layer, wherein, the step of forming the channel of polycrystalline 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816